DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-mattereligibility-response. 
Applicant has two choices with respect to this invitation: 
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program. 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-20 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement or mathematical equation or computation performed by a computer device.  
The apparatus and the method claim 1, 8 and 14 recites limitation, “obtaining a partially empty matrix of point data <Xo>; filling a matrix of extrapolated raster data <Xn> by dilating the point data in a first convolutional neural network; and generating a matrix of aggregate raster data <Xa> by combining the extrapolated raster data <Xn> with organic raster data <X,> in a second convolutional neural network”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites obtaining a point data; filling a matrix of extrapolated raster data by dilating the point data in the first CNN and generating a matrix of aggregate raster data by combining the extrapolated raster data with organic raster data in the second CNN. The obtaining step, filling or adding step in the first CNN and then combining the extrapolated raster data with organic raster data in the second CNN recited in the claim is no more than the mathematical step of adding the matrices using recurrent convolutional neural network (RCNN) as  recited in the claim and can be treated as an abstract idea i.e., mathematical equation in the repetitively calculation step, etc. (Step 2A: Prong One Abstract Idea=Yes).
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements that would integrate the abstract idea into a practical application (Step 2A: Prong Two Abstract Idea=Yes).
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario, there are no additional elements that would amount to significantly more than the abstract idea. Therefore, the claim does not amount to significantly more than the abstract idea itself (Step 2B: No). Accordingly, the claim is not patent eligible. 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongwei Zhoa Evaluation of Three Deep Learning Models for Early Crop Classification Using Sentinel-1A Imagery Time Series—A Case Study in Zhanjiang, China Published on November 15, 2019 in view of WO 2017176112 A1.
	Regarding Claim 1, Zhou teaches a method for operating a computer to produce predictions throughout a raster field in response to point data (Page 10 Para 2, the RF model i.e., a method performed in the computer at each time point, it is necessary to tune several adjustable hyper-parameters i.e., raster field in response to point data where the structure is in LSTM recurrent neural network (see Abstract Line 9). The primary parameters are the number of predictors at each decision tree node split and the number of decision trees to run i.e., produce predictions throughout a raster field in response to point data), the method comprising:
	obtaining a partially empty matrix of point data <Xo> (Page 6 and Fig. 3b x1 Sec 3.2 (state of the network at each time point i.e. x1);
	filling a matrix of extrapolated raster data <Xn> (Page 6 and Fig. 3b f(h1) Sec 3.2)   by dilating the point data (Page 6 and Fig. 3b x1 Sec 3.2  in a first convolutional neural network (Page 6 and Fig. 3b s0 Sec 3.2 state of network at each time point depend on both the current input i.e., x1 and the previous information stored in the network and outputting as s1); and
	generating a matrix of aggregate raster data <Xa> (Page 6 and Fig. 3b s2 Sec 3.2) by combining the extrapolated raster data <Xn>(Page 6 and Fig. 3b s1 Sec 3.2) with organic raster data <Xi> (Page 6 and Fig. 3b x2 Sec 3.2) in a second convolutional neural network (Page 6 and Fig. 3b f(h2) Sec 3.2).
	Zhou does not specifically teaches obtaining a partially empty matrix of point data <Xo>; 	filling a matrix of extrapolated raster data <Xn> by dilating the point data in a first convolutional neural network.
	However, in the same field of endeavor, WO 2017176112 A1 teaches 

	obtaining (Fig. 1 and Page 9 L 1-7, the cloud points are received as data elements zi(xi,yi) having a data element position (p) with coordinates (xi,yi) in a two-dimensional coordinate system and a data element value (zi) for said data element position (p) derived from the coordinates of respective cloud points i.e., obtaining) a partially empty matrix of point data <Xo> (Page 3 L 13-16, each raster element is associated with a respective spatial window that comprises a subset of the data elements derived from the spatial data, e.g. the point cloud data. It is noted that in some cases the subset may be empty, for example near the edges of the observed range i.e., partially empty matrix of point data); 	
	filling a matrix of extrapolated raster data <Xn> by dilating the point data in a first convolutional neural network (Fig. 1 and Page 11 L 22-30, The statistical analysis module 20 calculates a discrete two-dimensional spatial distribution of a statistical measure calculated for the data elements derived from the spatial data, here point cloud data. The spatial distribution defines a statistical measure value V(k,l) of the statistical measure for each of the raster elements from the data element values of the data elements contained in its associated spatial window i.e., filling a matrix of extrapolated raster data <Xn> by dilating the point data in a first convolutional neural network).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Zhou with the method of WO 2017176112 A1 so as to provide an improved spatial data analysis system for obviating necessity of a 3D occupancy grid (See WO 2017176112 A1 Page 2 L 10-20). 

	Regarding Claim 2, Zhou teaches wherein the first convolutional neural network is a recurrent convolutional neural network (RCNN) (Page 6 and Fig. 3).
	Regarding Claim 3, Zhou teaches wherein the first convolutional neural network includes a kernel <W>, a ones matrix <O> that is of the same shape as <W>, and a binary mask <M> that is initially of the same shape as <Xo> and that is updated through iterations 1=1..n to match the shape of <Xi>, wherein the first convolutional neural network generates <Xj> at each iteration by multiplication of <Xi-1>, <W>, <O>, and <Mi-1> and iterates until <Mn> at a final iteration n is filled with 1s (Page 6-7 Sec 3.2.
	Regarding Claim 4, Zhou teaches wherein the first convolutional neural network is trained on historical raster data as the ground truth and historical point data as the input data (Page 6 Sec 6.2 Line 2-4).
	Regarding Claim 5, Zhou teaches wherein the first convolutional neural network is a layered network, which includes a plurality of kernels <Wi> each corresponding to one of the layers i=1..n of the layered network, a plurality of ones matrices <O;> that are of the same shape as corresponding kernels <Wi>, and a plurality of binary masks <Mj> that are of the same shape as corresponding data <Xi>, wherein during training the first convolutional neural network generates <Xj> at each layer by multiplication of <Xi-1.>, <Wi>, <Oj>, and <Mi-1> and learns the kernel <W;> for each layer i such that <Mn> is filled with 1s at a final layer n of the layered network (Page 6 Fig. 3b and Sec. 3.2) . 
	Regarding Claim 6, Zhou teaches wherein during inference the first convolutional neural network produces a filled grid of raster data from input point data of the same shape as the original training data <Xo>.
	Regarding Claim 7, Zhou teaches wherein the first convolutional neural network is implemented in artificial neurons (Page 5 and Sec 3).
	Regarding Claim 8, it has been rejected for the same reasons as claim 1 and further WO 2017176112 A1 teaches a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer (Page 2 L25-30). 
	Regarding Claim 9, it has been rejected for the same reasons as claim 2.
	Regarding Claim 10, it has been rejected for the same reasons as claim 3.
	Regarding Claim 11, it has been rejected for the same reasons as claim 4. 
	Regarding Claim 12, it has been rejected for the same reasons as claim 5.
	Regarding Claim 13, it has been rejected for the same reasons as claim 6.
	Regarding Claim 14, it has been rejected for the same reasons as claim 1 and further WO 2017176112 A1 teaches an apparatus comprising: a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions (Page 2 L25-30).
	Regarding Claim 15, it has been rejected for the same reasons as claim 2.
	Regarding Claim 16, it has been rejected for the same reasons as claim 3.
	Regarding Claim 17, it has been rejected for the same reasons as claim 4.
	Regarding Claim 18, it has been rejected for the same reasons as claim 5.
	Regarding Claim 19, it has been rejected for the same reasons as claim 6.
	Regarding Claim 20, it has been rejected for the same reasons as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lobacheva et al. Pub. No. US 20190347551 A1 - ELECTRONIC APPARATUS FOR COMPRESSING RECURRENT NEURAL NETWORK AND METHOD THEREOF
Lookingbill et al. Pub. No. US 20080175507 A1 - SYNTHETIC IMAGE AND VIDEO GENERATION FROM GROUND TRUTH DATA
Harville Pub. No. US 20050094879 A1 - Method for visual-based recognition of an object
WO 2017176112 A1 - SPATIAL DATA ANALYSIS
CN 106339669 A - Multi-line point cloud data machine learning humanoid target identifying method, involves judging whether detection object is human by using machine learning method, and transmitting alarm information when detection object is human
Convolutional Recurrent Deep Learning Model for Sentence Classification – December 2018
Deep Learning and Its Applications in Biomedicine – March 2017
DNNs are Largely Multiply-Accumulate – 2018
DSC: Dense-Sparse Convolution for Vectorized Inference of Convolutional Neural Networks - 2019
Economic Machine-Learning-Based Predictive Control of Nonlinear Systems – June 2019
Learning Spectral-Spatial-Temporal Features via a Recurrent Convolutional Neural Network for Change Detection in Multispectral Imagery – March 2018
Learning distant cause and effect using only local and immediate credit assignment – Aug 2021
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647